Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Accordingly, claims 1-10 are pending in this application and examined herein. 


Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 129 and 135.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 6 is objected to because of the following informalities: the term “overdrive latches” is not found in the specification. This claim term appears to be referring to the “overtravel latches 116” (see e.g., [0027]).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisch et al., US Patent 3,853,699.
9.	Regarding claims 1-2, Frisch discloses a method of moving a control element in a nuclear reactor, the method comprising: applying a magnetic field (column 3, line 6 through column 4, line 53) outside of an isolation barrier (1) impermeable to gasses and fluids (column 3, lines 6-9) in a control rod drive (Fig. 1), wherein the magnetic field engages a releasable latch (4) inside the isolation barrier to join a control element (102) to a linear drive (10) via the releasable latch (column 4, lines 19-23); removing the magnetic field so as to release the releasable latch to unjoin the control element from the linear drive (column 4, lines 14-19); and energizing the linear drive to vertically move the control element via the releasable latch (column 3, lines 2-5; column 5 lines 63-64; column 6, lines 5-7).

10.	Claims 1-3 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by DesFontaines, US Patent 4,472,348. 
11.	Regarding claims 1-2, Desfontaines discloses a method of moving a control element in a nuclear reactor, the method comprising: applying a magnetic field (column 2, line 67 through column 3, line 35) outside of an isolation barrier (4) impermeable to gasses and fluids (column 2, lines 21-25) in a control rod drive (Fig. 1), wherein the magnetic field engages a releasable latch (8) inside the isolation barrier to join a control element (3) to a linear drive (10) via the releasable latch (column 2, line 67 through column 3, line 2); removing the magnetic field so as to release the releasable latch to unjoin the control element from the linear drive (column 3, lines 21-27); and energizing the linear drive to vertically move the control element via the releasable latch (column 3, lines 3-13; column 4, lines 9-14).

Allowable Subject Matter
12.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The features of claims 4-5 are not obvious modifications of the control rod drive latches of the prior art applied to claims 1-3. The closest prior art for claims 6-8 is Challberg (see attached PTO-892), but this reference does not disclose the structure recited in the claims. Finally, there is no disclosure in the art for the latch structure of claims 9-10.

Conclusion

14.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646